DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites composition of mousse base with composition proportions prequalified with term “approximately”, as recited the metes and bounds of such term are not clear. For example, it is not clear whether 55% water or 50% water or 58% water would be regarded as  “approximately 60-65% water” for the purposes of claim interpretation. Clarification and correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claims 1-9 and 11-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roy (US 2004/0170751), hereinafter Roy, in view of LaBarge (US 4952413), hereinafter LaBarge, 
Obrecht (US 2011/0318454), hereinafter Obrecht, and Robinson (US 3,891779), hereinafter Robinson 
Regarding claim 1, Roy (refer to Figure 1) teaches an aerated food product (para 3) comprising:
separately preparing a first food product portion and a second food product portion;
metering a portion of the first food product portion (i.e. "sucrose solution" described in para 11 or combination of "sucrose solution" with other ingredients of Table 3 or 6 - see Table 3 just above para 28 and Table 6, just above para 34) stored in a first surge tank (20, see para 11) towards a mixer (24, see para 13, especially first sentence), wherein a first pump (para 13, first sentence describes "The sucrose solution is then pumped into a third tank 24") is operably connected (inherent, for the pump to operate as a pumping device) to the first surge tank (20), and 
metering a portion of the second food product portion (such as "film-forming agent" that may be gelatin solution, albumen solution, or other options listed in para 12 — see para 12; also see Table 3 just above para 28 and Table 6, just above para 34) stored in a second surge tank (22, para 12) towards the mixer (24, para 15 which describes "solution from second tank 22 is added to third tank 24")
wherein a second pump (para 17, 1 st sentence describes "pumped into an aerator 28") is operably connected (inherent, for the pump to operate as a pumping device) to the second surge tank (22);mixing, by the mixer, a combination of the first food product portion and the second food product portion to create a mixed food product (para 16); to create an aerated product (in aerator 28 described in para 17) the mixed food product to create the aerated food product (para 17);
wherein the first food portion is separated from the second food portion (as they are initially in different surge tanks 20 and 22 before being mixed in 24).
Further, Roy does not teach that the aerated food product is an "aseptically prepared aerated food product" with the first food product portion is "an aseptic first food product portion" and the second food product portion is "an aseptic second food product portion" and that the respective first and second surge tanks are also "aseptic" Robinson teaches that aseptically prepared food products are known (Col. 1, lines 2542), wherein the food components (i.e. product portions or ingredient portions) as well as the various handling equipment like surge tank (14) and pumps are presterlized to make the production system aseptic (Col. 2, lines 3-23). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Roy so that the aerated food product is "an aseptically prepared aerated food product", and as such, each part and ingredient of the production system is asepctic; i.e. the first food product portion is "an aseptic first food product portion" and the second food product portion is "an aseptic second food product portion" and that the respective first and second surge tanks are also "aseptic". The ordinary artisan would have been motivated to modify Roy for at least the purpose of preparing an aseptic food product that have several advantages such as increased shelf life without refrigeration without addition of chemical preservatives (see Robinson, Col. 1, lines 32-44).
Regarding the composition first food portion is "a mousse base comprising approximately 60-65% water, approximately 12-15% sugar alcohol, approximately 11-13% cream, approximately 0.5-0.85% gelatin, approximately 3.8-5% flavoring agents, approximately 1.5-2.5% milk protein concentrate, approximately 0.15-0.25% emulsifying agents, approximately 0.1-0.25% sweetener, and approximately 2-3.3% thickening agent". 
Roy teaches that the first food portion may be a mousse base (see Note 1 below) comprising gelatin in amount 0.5 to 15%, which overlaps the claimed range (see para 15 and also see para 12 where gelatin and water solution is taught), which meets the limitations of claims 1, 7, 8.  Regarding the gelatin being kosher as recited in claim 9, kosher products are obtained by following strict dietary rules of kashrut. Food products including gelatin was well known to be included in either kosher or non-kosher forms in food products at the time of the effective filing date of the invention, i.e., kosher and non-kosher forms of gelatins are functional equivalents. Thus, choosing either kosher or non-kosher form of gelatin would be a matter of judicious selection of a known component already disclosed.  One would have been motivated to include kosher gelatin in place of generic gelatin without adversely affecting the other properties of the aerated composition and only lead to aerated food product be labelled kosher, only if all other ingredients also fall in the kosher category.  The choiceof gelatin source would not have involved inventive step  and would not provide patentable distinction to the claimed product, absent any arguments or evidence to the contrary.
Roy’s teaching of fruit powder from 2-5% (para 14) and chocolate , caramel etc. (Para 21), which are flavoring agents (see claims 1 and 4) and overlaps with claimed range of "approximately 3.8-5% flavoring agents". 
Further, regarding the other ingredients, LaBarge teaches that a mousse base (i.e. "whipped topping" described in Col. 6, lines 30-34) may comprise 40-75% water (Col. 6, lines 54-58), which overlaps with claimed "60-65% water"; sugar alcohols that are sweetening sugar substitute (Col. 6, lines 3437) in amount depending on sweetness intensity of sugar substitute (Col. 6, lines 58-61) and also discloses that commonly known sweetening sugars substitutes that include sugar alochols (Col. 8, lines 46-51), high intensity sweeteners including ace K and chloroderivatives of sucrose (e.g., trichlorogalactosucrose) also known as sucralose which metes the limitations of claims 1-3; suitable amount of cream ("to provide creamy character" — see Col. 6, lines 37-41); milk protein concentrate (such as sodium caseinate, See Col. 6, lines 48-49); 0.1 to 0.5% emulsifying agents (Col. 6, lines 49-54), which overlaps with claimed "approximately 0.15-0.25% emulsifying agents"; sweetener in an amount based on their intensity relative to sugar (Col. 6, lines 58-61); and 0.2 — 4% thickening agent (Col. 6, lines 41-46), which overlaps with the claimed "approximately O. 15-0.25% emulsifying agents". 
Thus, a mousse base comprising the ingredients as recited and in similar proportion are known and it is also known that ingredient amount can be varied to vary taste or other product characteristic per consumer preference. It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Roy so that the aseptic first food portion is a an aerated base of the claimed composition. The ordinary artisan would have been motivated to modify Roy for at least the purpose of using common ingredients of mousse compositions, while varying relative proportion of some ingredients like sugar alcohols, cream, gelatin etc. to produce product taste and organoleptic properties as desired by consumer.
Note 1: Applicant's specification describes "Embodiments of the mousse base 201 may be a combination of ingredients which may form a mixture capable of being emulsified and aerated. The ingredients may include water, sweetener, ....." — emphasis added' see para 25 of applicant's specification).
Regarding claim 11, Roy (refer to Figure 1) teaches that a target ratio of the aseptic first food product portion (i.e. sucrose solution) to the aseptic second food product portion (i.e. film-forming solution like gelatin solution or albumen solution) varies depending on the film-forming solution used from 15.6:1 to 7.5:1 (121 517.77 = 15.6, see Table 3 just above para 28 when gelation solution is used; 122.2/16.34 = 7.5, see Table 6, just above para 34 when albumen solution is used as film-forming solution), and the claimed "a target ratio of the aseptic first food product portion to the aseptic second food product portion is 9: 1" falls within this range. In the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). See MPEP 2144.05).
Further, it would have been a matter of routine determination for one of ordinary skill at the time of the effective filing date of the invention to modify the relative proportion of either  first product portion (sugar solutions) or second  product portion (gelatin solution) or both to achieve desired body and texture in the finished mouuse type product.  One would have been further motivated to alter the relative proportion of first product portion/ sugar syrup in view of La barge by utilizing high intensity sweeteners and /or sugar alcohols as instantly claimed.

Claims 5-6 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Roy, LaBarge and Robinson, as applied to claim 1, and further in view of IDS reference to Jensen (US 20080075816), hereinafter Jensen and Lehshik (US 20100159088), hereinafter Lehshik.
Regarding claim 5-6 and 10, Roy (refer to Figure 1) teaches an aerated mousse product of claim 1, where it teaches including gelatin which thickens as well as emulsifies and also teaches starch for dusting (Para 22) but is silent regarding starch for thickening,  (claim 5) AND sodium steroyl lactylate, hereinafter SSL (claim 6) and  “approximately 70-75% overrun". (claim 10). Prior art to Jensen teaches an aerated / whipped pudding or mousse (Para 19) with starch , color, cocoa flavor and SSL (Jensen para 19) with  15-50% overrun (para 25) Similarly Lehshik teaches a aerated/ whipped mousse type product (Para 24 of Lehshik)  comprising gelatin, cocoa or strawberry flavor, maltitol/ sugar alcohol, sucralose, acesulfame K (examples 1 and 2), having about 25% to 100% overrun (Para 6, 10) and may be selected, for a given composition of the aerated food product. Thus, mousse type foods having SSL as emulsifier, starch as part of thickener and gelatin as gelling agent were known at the time of effective filing date of the invention. Choice of thickeners and emulsifiers based on teaching of Jensen and Lehshik has been well known in the art and inclusion of one or more routinely used emulsifiers and thickeners based at least on cost, availability and manufacturer preference for one or more of these ingredients would have been a matter of routine determination for one of ordinary skill at the time of effective filing date of the invention.
Regarding the overrun, aeration can be varied as taught by Jensen and Lehshik. Jensen teaches 15-50% overrun (para 25) in a mousse type product and Lehshik teaches about 25% to 100% overrun (Para 6, 10). Thus mousse type foods having overrun over a broad range including “approximately 70-75% overrun". (claim 10).  Aerating a mousse product of Roy in the range as taught by Lehshik would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Roy so that the aseptically prepared aerated food product has a specific target aeration, such as of "approximately 70-75% overrun". The ordinary artisan would have been motivated to modify Roy for at least the purpose of achieving target organoleptic properties (such as mouth feel) for a specific combination of ingredients.

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Roy, LaBarge and Robinson, as applied to claim 1, and further in view of IDS reference to Obrecht (US 2011/0318454), hereinafter Obrecht.
Roy as applied above teaches the claimed product and the method steps of separately processing first and second food portions (as discussed above in claim 1), would tend to maintain a lower viscosity of contents within the first surge tank and the second surge tank, resulting in a decreased electrical and thermal load, Roy does not specifically state that this is the case as recited in claim 12. Obrecht teaches that in food processing, it is desirable to reduce viscosity of a component to be processed as handling of thick pastes (i.e. more viscous form) presents handling difficulties during manufacturing and makes it difficult to pump (para 71); i.e. pump will have a higher load. It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Roy so that the first food portion is separated from the second food portion (as taught by Roy) to also maintain a lower viscosity of contents within the first surge tank and the second surge tank, thus resulting in a decreased electrical and thermal load (i.e. pumping is easier). The ordinary artisan would have been motivated to modify Roy for at least the purpose of using standard pumps available that have the power rating to pump lower viscosity materials but may be difficult to use when viscosity becomes higher (para 71 of Obrecht).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JYOTI CHAWLA/Primary Examiner, Art Unit 1791